Citation Nr: 1018447	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  02-13 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increase in the 40 percent evaluation 
currently assigned for degenerative joint and degenerative 
disc disease of the lumbosacral spine.  

2.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for degenerative joint disease of the 
right knee.  

3.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for degenerative joint disease of the left 
knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from September 1979 to 
December 1996.  The Veteran also had more than two years and 
eight months of prior, unspecified, active service.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2001 decision by the 
RO which denied, in part, an increased rating for the 
Veteran's low back and bilateral knee disabilities.  A video 
conference hearing before the undersigned was held in March 
2005.  The Board remanded the appeal for additional 
development in July 2004.  

In April 2006, the Board denied the Veteran's claims for 
increased ratings, and he appealed that decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").  In May 2007, the Court granted 
a Joint Motion for Remand and vacated the April 2006 Board 
decision.  Thereafter, the Board remanded the appeal for 
additional development in September 2007, and July 2009.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim has 
been obtained by VA.  

2.  The Veteran's low back disability is manifested by 
chronic pain and limitation of motion, and no neurological 
impairment; functional loss of use due to pain or during 
flare-ups to a degree commensurate with the criteria for a 
higher evaluation is not demonstrated.  

3.  The Veteran's right knee disability is manifested by pain 
and limitation of motion, but no instability, subluxation or 
other impairment of the knee; functional limitation due to 
pain, incoordination, fatigability, on repetitive use or 
during flare-ups is not demonstrated.  

4.  Veteran's left knee disability is manifested by pain and 
limitation of motion, but no instability, subluxation or 
other impairment of the knee; functional limitation due to 
pain, incoordination, fatigability, on repetitive use or 
during flare-ups is not demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for degenerative joint and degenerative disc disease of the 
lumbosacral spine are not met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, Diagnostic Codes 5293 
(prior to 9/26/03) and 5243 (from 9/26/03).  

2.  The schedular criteria for an evaluation in excess of 10 
percent for degenerative joint disease of the right knee have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Part 4, including Diagnostic Codes 5003-5260 (2009).  

3.  The schedular criteria for an evaluation in excess of 10 
percent for degenerative joint disease of the left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, 
Part 4, including Diagnostic Codes 5003-5260 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

In this case, letters dated in February 2001, July 2004, May 
2006, and October 2007, were sent by VA to the Veteran in 
accordance with the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Although some of the 
letters were not sent prior to initial adjudication of his 
claims, this is not prejudicial to the Veteran, as he was 
subsequently provided adequate notice, the claims were 
readjudicated, and supplemental statements of the case (SSOC) 
were promulgated, most recently in September 2009 and January 
2010.  Id.  Given the facts in this case, the Board finds 
that the notice error did not affect the essential fairness 
of the adjudication of the Veteran's claims.  

With respect to the duty to assist in this case, the 
Veteran's service treatment records and all VA and private 
medical reports identified by him, including all medical 
reports and decisions from the Social Security Administration 
have been obtained and associated with the claims file.  The 
Veteran was examined by VA numerous times during the pendency 
of this appeal and testified at a video-conference hearing 
before the undersigned in March 2004.  Based on a review of 
the claims file, the Board finds that there is no indication 
in the record that any additional evidence relevant to the 
issues to be decided herein is available and not part of the 
claims file.  





Increased Ratings-In General

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  However, staged ratings are also 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2009).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45.  

Low Back Disability

Initially, it should be noted that the Board has reviewed all 
the evidence of record, including but not limited to the 
Veteran's contentions and testimony at the videoconference 
hearing, the VA outpatient treatment notes, and the findings 
from the VA examinations conducted during the pendency of 
this appeal.  Although the Board has an obligation to provide 
adequate reasons and bases supporting its decision, it is not 
required to discuss each and every piece of evidence in a 
case.  The relevant evidence will be summarized where 
appropriate.  

While the Veteran is competent to offer evidence as to the 
visible symptoms or manifestations of a disease or 
disability, his belief as to its current severity under 
pertinent rating criteria or the nature of the service-
connected pathology is not the most probative evidence.  Only 
someone qualified by knowledge, training, expertise, skill, 
or education, which the Veteran is not shown by the record to 
possess, may provide evidence requiring medical knowledge.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

At the time of receipt of his claim for increase in December 
2000, the Veteran's low back disability was assigned a 40 
percent evaluation under the old rating code for 
intervertebral disc syndrome (IDS), Diagnostic Code (DC) 
5293.  

During the pendency of the Veteran's appeal, the regulations 
pertaining to rating disabilities of the spine were amended 
on two occasions.  The Board is required to consider the 
claim in light of both the former and revised schedular 
rating criteria to determine whether an increased evaluation 
for the Veteran's spine disability is warranted.  VA's Office 
of General Counsel has determined that the amended rating 
criteria, if favorable to the claim, can be applied only for 
periods from and after the effective date of the regulatory 
change.  However, the Veteran does get the benefit of having 
both the old regulation and the new regulation considered for 
the period after the change was made.  See VAOPGCPREC 3-00.  

Prior to September 23, 2002, the rating criteria for 
intervertebral disc syndrome, DC 5293, provided for a 60 
percent evaluation for pronounced, persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc 
with little intermittent relief.  A 40 percent evaluation was 
assigned for severe, recurring attacks with intermittent 
relief.  38 C.F.R. § 4.71a, DC 5293 (effective prior to 
September 23, 2002).  

The first amendment to the Rating Schedule governing the 
rating of spinal disabilities pertained to the evaluation of 
intervertebral disc syndrome.  67 Fed. Reg. 54,345, 54,349 
(Aug. 22, 2002) (effective from September 23, 2002).  Under 
the revised criteria, effective September 23, 2002, 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, DC 
5293, as amended by 67 Fed. Reg. 54345-54349 (August 22, 
2002).  

Under the revised regulations based on incapacitating 
episodes, a 40 percent evaluation is assigned with 
incapacitating episodes of having a total duration of at 
least four weeks but less than six weeks during the past 12 
months; and a 60 percent evaluation is assigned with 
incapacitating episodes of having a total duration of at 
least six weeks during the past 12 months.  Id. 

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  

With respect to neurologic manifestations, DC 8520, addresses 
the sciatic nerve.  Incomplete paralysis of the sciatic nerve 
is rated 10 percent when mild, 20 percent when moderate, 40 
percent when moderately severe, and 60 percent when severe 
with marked muscular atrophy.  38 C.F.R. § 4.124a; DC 8520 
(2009).  An 80 percent rating is warranted for complete 
paralysis of the nerve when the foot dangles and drops and 
there is no active movement possible of the muscles below the 
knee, and flexion of the knee is weakened or (very rarely) 
lost.  Id.  

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at 
"Diseases of the Peripheral Nerves" in 38 C.F.R. 
§ 4.124(a).  

The second revision to the Rating Schedule governing the 
rating of spinal disabilities was effective September 26, 
2003.  At that time, VA amended its Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, to institute a general rating 
formula for evaluating diseases and injuries of the spine, 
although it also kept the criteria for evaluating IDS that 
went into effect in September 2002, based on incapacitating 
episodes.  Thus, IDS could be rated under with the general 
rating formula or under the criteria that contemplated 
incapacitating episodes.  

Under the General Rating Formula, a 20 percent rating is 
warranted when forward flexion of the thoracolumbar spine is 
greater than 30 degrees, but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent rating is warranted if 
the medical evidence shows forward flexion of the 
thoracolumbar spine to 30 degrees, or less; or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating is warranted if there is unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent rating is 
warranted if there is unfavorable ankylosis of the entire 
spine.  These ratings are warranted if the above-mentioned 
manifestations are present, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, 
effective September 26, 2003).  

The revised rating criteria under the General Formula for 
Diseases and Injuries of the Spine also, in pertinent part, 
provide the following Notes:  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees; extension is zero to 30 degrees; left and right 
lateral flexion are zero to 30 degrees; and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The combined normal range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of the spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  Id.  

The criteria with respect to evaluating intervertebral disc 
syndrome based on incapacitating episodes, effective from 
September 26, 2003, were essentially unchanged from the 
revised criteria of September 23, 2002, except for the 
diagnostic code number which was changed to 5243.  Note (1) 
provided that an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  (38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, effective September 26, 2003.)  

After review of all the evidence of record, the Board finds 
that the medical evidence does not demonstrate symptomatology 
or manifestations sufficient to warrant an evaluation in 
excess of 40 percent for the Veteran's low back disability 
under the old or the revised regulations at anytime during 
the pendency of this appeal.  

In this case, the pertinent evidence of record includes 
reports of several VA examinations.  The Veteran's complaints 
on all of the examinations were essentially the same and 
included chronic low back pain, limitation of motion, and 
intermittent spasms and pain into his lower extremities.  

On VA examination in March 2001, forward flexion was to 45 
degrees, extension to 5 degrees, and rotation and lateral 
flexion were to 20 degrees, bilaterally, with pain at the end 
ranges of motion in all modalities.  In June 2005, forward 
flexion was to 40 degrees, extension and lateral flexion was 
to 20 degrees, bilaterally, and rotation was to 0 degrees, 
with pain at the end ranges of motion.  There was tenderness 
to palpation over the L4-5 and L5-S1 region and considerable 
muscle spasm, but no weakness or muscle wasting and straight 
leg raising was negative.  The diagnoses included 
degenerative disc disease and osteoarthritis of the lumbar 
spine.  On VA general examination in July 2006, the Veteran's 
posture and gait were normal and he walked with a cane and 
wore a brace on each knee.  Forward flexion was to 20 
degrees, with extension to 10 degrees.  Right lateral flexion 
was to 15 degrees with left lateral flexion to 10 degrees, 
and rotation was to 5 degrees, bilaterally.  The Veteran 
reported pain at the end ranges of all movements, and there 
was tenderness to palpation of the thoracolumbar spine.  
Ankle jerk was 2+ on the left and absent on the right.  The 
examiner indicated that there was no additional range of 
motion loss with repetition due to pain, fatigue, weakness, 
or incoordination.  

When examined by VA in January 2009, the Veteran reported 
chronic low back pain with an occasional pulling sensation or 
tightness from his lower back down behind his knees.  The 
Veteran denied any incapacitating episodes over the past 
year, but said that he could not stand for more than five 
minutes without resting, and could not do any lifting or 
significant bending.  Forward flexion was to 45 degrees, 
extension was to 10 degrees, and rotation and lateral flexion 
were to 15 degrees, bilaterally, with pain at the end ranges 
of motion.  The examiner noted that there was increased pain, 
but no additional limitation of motion on repetitive movement 
due to pain, fatigue, weakness, or incoordination.  There was 
no evidence of muscle spasm or any neurological 
abnormalities, and ankle jerk was 2+, bilaterally.  

The evidence of record also includes numerous VA outpatient 
notes which showed periodic treatment for various maladies, 
including low back pain from 2001 through 2008.  The 
Veteran's complaints and the objective findings did not 
reflect any additional symptoms or impairment than noted on 
the four VA examinations discussed above.  

As indicated above, the objective findings on the VA 
examinations during the pendency of this appeal were not 
materially different and showed moderate to severe limitation 
of motion of the lumbosacral spine.  While there was 
objective evidence of degenerative changes and intervertebral 
disc syndrome in the lumbosacral spine, there was no evidence 
of any significant neurological findings.  That is, while the 
Veteran had muscle spasm and absent left ankle jerk on a VA 
general examination in June 2005, all other medical reports 
of record, including VA EMG/NCV studies and evaluation by 
neurology services were within normal limits and showed no 
evidence of any neurological impairment.  (i.e., February and 
April 2002 VA neurological reports).  Further, there was no 
evidence of any significant muscle weakness, no loss of 
muscle tone or bulk, and no evidence of any other 
neurological findings appropriate to the site of the diseased 
disc on the VA examinations during the pendency of the 
appeal.  

An evaluation in excess of 40 percent under the old criteria 
could only be assigned if there were pronounced, persistent 
symptoms of IDS compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological finding appropriate to the 
site of the diseased disc, with intermittent relief.  (DC 
5293).  In this case, other than a report of absent left 
ankle jerk on examination in June 2005, the objective 
evidence from the three other VA examinations and all of the 
VA outpatient notes did not show any additional neurological 
signs or symptoms suggestive of more than severe, recurring 
attacks with intermittent relief.  In short, the objective 
evidence did not reflect pronounced, persistent symptoms of 
IDS.  Therefore, the Board finds that the Veteran's low back 
disability was not of such severity as to warrant an 
evaluation in excess of 40 percent under the criteria for IDS 
in effect at the onset of the claim.  

Prior to the September 26, 2003 change in the general rating 
formula, an evaluation in excess of 40 percent was also 
possible if there was vertebral fracture with cord 
involvement where the veteran was bedridden or required long 
leg braces (DC 5285), or if there was complete bony fixation 
(ankylosis) of the spine at an unfavorable angle with marked 
deformity and involvement of major joints (Marie-Strumpell 
type) or without other joint involvement (Bechterew type) (DC 
5286), or if there was unfavorable ankylosis of the lumbar 
spine.  (DC 5289).  Ankylosis has been defined by the Court 
as "immobility and consolidation of a joint due to disease, 
injury, or surgical procedure."  Colayong v. West, 12 Vet. 
App. 524 (1999).  

In this case, Veteran retains significant motion of the 
spine, albeit with pain, which has been considered in 
determining the current rating.  However, there is no 
evidence of vertebral fracture with cord involvement, use of 
long leg braces, or unfavorable ankylosis of the spine with 
or without marked deformity.  Therefore, an evaluation in 
excess of 40 percent under the potentially applicable rating 
codes (DC 5285, 5286, or 5289), in effect prior to September 
26, 2003, is not warranted.  

The Board must also consider whether the Veteran is entitled 
to an evaluation in excess of 40 percent under the revised 
rating criteria for intervertebral disk syndrome (IDS) 
(effective September 23, 2002), and the revised general 
criteria for disabilities of the spine (effective September 
26, 2003).  As indicated above, the revised regulations may 
not be applied prior to the effective date of the change.  
VAOPGCPREC 3-2000.  

In this regard, the evidence does not show that the Veteran 
has experienced incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  In 
fact, the current clinical and diagnostic findings do not 
satisfy the criteria for a rating in excess of 20 percent 
under the revised criteria of DC 5237/5243.  The Veteran does 
not claim nor does the evidence show any incapacitating 
episodes over the past year or any required bed rest due to 
the low back disability as prescribed by a physician and as 
required by the rating schedule at anytime during the 
pendency of this appeal.  

Similarly, the clinical findings of record subsequent to the 
date of the revised regulations in September 2003, would 
equate to no more than a 40 percent evaluation under the new 
rating formula based on total limitation of motion.  Thus, 
the Board finds that the evidence does not meet the criteria 
for an evaluation in excess of 40 percent under either the 
old or the revised regulations.  

The Board has also considered whether an increased evaluation 
is in order in this case when separately evaluating and 
combining the orthopedic and neurologic manifestations of the 
Veteran's back disability under the revised orthopedic rating 
criteria and applicable neurologic rating criteria in effect 
between September 23, 2002, and September 26, 2003, and under 
the revised orthopedic rating criteria and any applicable 
neurologic rating criteria from September 26, 2003.  

In this regard, there is no evidence of radiculopathy or any 
other symptoms compatible with sciatic neuropathy on the four 
VA examinations discussed above or on any of the outpatient 
notes during the pendency of this appeal.  Other than an 
occasional "pulling sensation or tightness" from his back 
to his knees, and the single observation of absent left ankle 
jerk in 2006, the objective medical evidence does not show 
any neurological abnormalities or impairment.  All clinical 
and diagnostic studies by VA neurology services and on VA 
examination in January 2010, were within normal limits and 
showed no evidence of any neurological abnormalities or 
impairment.  Therefore, a compensable evaluation is not 
warranted under DC 8520 for mild incomplete paralysis of the 
sciatic nerve.  Additionally, there is no objective evidence 
of any associated abnormalities which would provide a basis 
for assigning a separate rating under Note 1.  By separately 
evaluating and combining the neurologic and orthopedic 
manifestations of the Veteran's low back disability, a 
combined evaluation in excess of 40 percent would not be 
available from September 23, 2002.  

It should be noted, that under the revised Schedule, the 
general rating formula provides that the rating criteria are 
to be applied with or without symptoms such as pain, 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  The clinical findings on the 
four examinations during the pendency of this appeal did not 
show any evidence of muscle atrophy or deformity.  The 
Veteran had good muscle tone and strength, no atrophy or 
postural or fixed deformities, and no neurological 
abnormalities.  Additionally, there is no objective evidence 
of any associated abnormalities, such as bowel or bladder 
impairment which would provide a basis for assigning a 
separate rating under Note 1.  By separately evaluating and 
combining the neurologic and orthopedic manifestations of the 
Veteran's low back disability, a combined evaluation in 
excess of 40 percent is not warranted.  

Consideration must also be given to any functional impairment 
of the Veteran's ability to engage in ordinary activities and 
the effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 (2009).  

While the VA examinations showed significant limitation of 
motion of the lumbar spine primarily due to pain, the 
evidence showed that the Veteran had good muscle tone and 
strength, no atrophy or postural or fixed deformities, and no 
significant neurological impairment referable to the 
lumbosacral spine.  In this regard, the Board observes that 
under the Rating Schedule, the general rating formula 
provides that the rating criteria are to be applied with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
Furthermore, the VA examiners in July 2006 and January 2009 
indicated specifically, that while the Veteran reported 
increased pain on repetitive movement, there was no 
additional limitation of motion due to pain, weakness, 
fatigability, incoordination.  

The Court has held that, "a finding of functional loss due 
to pain must be supported by adequate pathology and evidenced 
by the visible behavior of the claimant.  38 C.F.R. § 4.40."  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  In light of 
the clinical findings of record, the Board finds that an 
increased evaluation based on additional functional loss due 
to the factors set forth above have not been demonstrated 
during the pendency of this appeal.  

Applying the appropriate diagnostic codes to the facts of 
this case, the objective assessment of the Veteran's present 
impairment from his low back disability does not suggest that 
he has sufficient symptoms so as to a warrant an evaluation 
in excess of 40 percent.  Accordingly, the Board finds that 
the 40 percent evaluation assigned for the low back 
disability accurately depicts the severity of the condition 
for the entirety of the rating period on appeal, and there is 
no basis for higher rating.  Accordingly, an increased 
evaluation is not warranted.  

Consideration has been given to assigning staged ratings; 
however, during the entire period in question the Board finds 
that the Veteran's low back disability has warranted a 40 
percent disability rating and no higher.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Bilateral Knee Disabilities

The Veteran's right and left knee disabilities are each rated 
10 percent disabling under DCs 5003-5260, for degenerative 
joint disease with a noncompensable degree of limitation of 
motion in each knee.  Hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.  The additional code is shown after a 
hyphen.  38 C.F.R. § 4.27 (2009).  Under Diagnostic Code 
5260, a 10 percent evaluation is assigned when flexion is 
limited to 45 degrees; a 20 percent rating when flexion is 
limited to 30 degrees, and a 30 percent rating when flexion 
is limited to 15 degrees.  

DC 5003 specifies that degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (DC 5200 etc.).  When 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In this 
case, the Veteran was not shown to have limitation of flexion 
to 45 degrees in either knee at anytime during the pendency 
of the appeal.  

Other potentially applicable rating codes which may provide a 
basis for assigning an evaluation in excess of 10 percent 
include DC 5256, which requires ankylosis of the knee joint.  
Under DC 5257, a 20 percent evaluation is assigned for 
moderate recurrent subluxation or lateral instability.  DC 
5258 provides for a 20 percent evaluation for dislocated, 
semilunar cartilage with frequent episodes of locking, pain 
and effusion into the joint.  DC 5261, provides for a 10 
percent rating when extension is limited to 10 degrees, and 
20 percent when extension is limited to 15 degrees.  DC 5262 
allows for a 20 percent rating when there is malnunion of the 
tibia and fibula with moderate knee or ankle disability.  
However, none of these codes are applicable based on the 
facts of this case.  

The Veteran's complaints and the clinical and diagnostic 
findings on the numerous VA outpatient notes and examinations 
reports have been essentially the same throughout the 
pendency of this appeal, and are manifested principally by 
chronic pain and limitation of motion.  

When examined by VA in March 2001, there was fusiform 
deformity and crepitus in both knees, but no anterior 
subluxation or ligament laxity.  Extension/flexion was from 0 
to 75 degrees in the right knee, and 0 to 60 degrees on the 
left, with pain at the end ranges of motion.  X-ray studies 
showed minimal marginal spurring, bilaterally, and the joint 
spaces appeared well preserved.  The diagnoses included 
degenerative arthritis in each knee.  

A VA orthopedic outpatient note, dated in November 2001, 
showed that the Veteran complained of chronic pain and give 
way in his knees while walking.  On examination, there was no 
redness, swelling, or effusion and no tenderness to palpation 
to any area of either knee.  Passive motion was from 0 to 135 
degrees, bilaterally, and all ligaments were intact and 
nontender to stress.  Knee and ankle jerks were present, 
bilaterally.  X-ray studies showed mild degenerative changes 
consistent with the Veteran's stated age.  The examiner 
commented that he found no organic pathology in either knee 
to produce the symptoms complained of by the Veteran.  

When examined by VA in June 2005, the Veteran complained of 
chronic knee pain and wore a brace on each knee.  
Extension/flexion was from 0 to 80 degrees on the right knee 
and from 0 to 110 degrees on the left.  Both knees were 
stable to ligamentous testing, anterior and posterior varus 
and valgus plane.  There was tenderness to palpation along 
the medial and lateral joint line, more so on the right than 
the left, but no pain around the patella.  There was a 
palpable osteophytic ridge, and muscle strength and reflexes 
were equal.  The impression included osteoarthritis in each 
knee.  The examiner commented that there was no evidence of 
instability in either knee, but that there was evidence of 
bone spurring and mild joint space collapse on both sides.  

On VA examination in July 2006, the Veteran had normal 
posture and gait, and walked with the aid of a cane and knee 
braces.  There was mild effusion in both knees and tenderness 
to palpation below the patella on the right and over the 
medial joint line on the left.  There was no crepitus on the 
right and mild crepitus on the left, but no evidence of 
instability in either knee.  Extension was to 5 degrees with 
flexion to 90 degrees, bilaterally.  There was no additional 
limitation of motion in either knee on repetitive motion due 
to pain, fatigue, weakness, or incoordination.  The diagnoses 
included degenerative joint disease of the right and left 
knee.  

On VA examination in January 2010, there was mild effusion in 
both knees, slightly greater on the left, tenderness to 
palpation around both patella, and moderate crepitus on the 
right with mild crepitus on the left.  There was no evidence 
of any instability in either knee.  Extension was from 0 to 
90 degrees on the right and from 0 to 110 degrees on the 
left.  The examiner noted that there was increased pain, but 
no additional limitation of motion in either knee on 
repetitive movement due to pain, fatigue, weakness, or 
incoordination.  

The evidentiary record also includes numerous VA outpatient 
records from 2001 to August 2008.  However, the reports do 
not include any additional findings than are noted in the 
examination reports discussed above.  

In this case, the Veteran does not demonstrate objective 
evidence of a loss of motion in the right or left knee 
sufficient to warrant the assignment of a rating in excess of 
10 percent based on limitation of motion under DCs 5260 or 
5261.  That is, the objective findings during the pendency of 
this appeal, including on the four VA examination reports 
showed no limitation of motion or impairment in either knee 
to the degree required for an evaluation higher than 10 
percent.  

As noted above, an evaluation higher than 10 percent under DC 
5260 based on limitation of motion, requires flexion limited 
to 30 degrees or less.  Compensable evaluation under DC 5261 
requires extension limited to 10 degrees or more.  In this 
case, flexion was limited to no less than 75 degrees on the 
right and to no less than 60 degrees on the left, with 
extension limited to no greater than 5 degrees in either 
knee.  As such, the objective findings do not satisfy the 
criteria for a compensable evaluation under either DC 5260 or 
5261.  While it is evident that the Veteran has some 
limitation of motion and arthritis in both knees, it is not 
objectively shown to be of such severity so as to warrant the 
assignment of an evaluation in excess of the 10 percent 
currently assigned.  

The Board has also examined all other potentially applicable 
diagnostic codes pertinent to the knee.  However, DC 5256 
requires ankylosis of the knee joint, which is not present in 
this case.  DC 5257 provides for a 20 percent evaluation when 
there is moderate recurrent subluxation or lateral 
instability which, as indicated above, has never 
demonstrated.  DC 5258 provides for a 20 percent rating when 
there is dislocation of cartilage with frequent episodes of 
locking, pain, and effusion, and DC 5262 allows for a 20 
percent rating when there is malunion of the tibia and fibula 
with moderate knee or ankle disability.  None of these codes 
are applicable based on the facts of this case.  Therefore, 
these diagnostic codes are factually inapplicable in this 
case.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence).  

The Board must also consider whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In this regard, while the Veteran complained of chronic pain 
in both knees on a daily basis, there was no objective 
evidence of any functional loss on any of the VA examinations 
during the pendency of this appeal.  The Veteran has normal 
strength, no instability or subluxation, and fairly good 
range of motion in each knee.  Furthermore, the VA examiners 
in July 2006 and January 2009 noted that while the Veteran 
reported increased pain on repetitive movement, there was no 
additional limitation of motion due to pain, weakness, 
fatigability, incoordination.  It is acknowledged that the 
Veteran has subjective complaints of pain affecting his 
ability to engage in some activities.  However, "a finding 
of functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40."  Johnston, 10 Vet. App. at 85 
(1997).  Here, there was no objective evidence of any 
additional functional loss of use due to pain or on 
repetitive use of the left knee on any of the VA 
examinations.  

In this case, there was no evidence of visible behavior or 
adequate pathology to suggest that any additional functional 
impairment was commensurate with the criteria necessary for a 
higher evaluation.  Absent a medical opinion of additional 
functional loss of use, the Board finds that the level of 
functional impairment is adequately compensated by the 10 
percent evaluation currently assigned for each knee.  

The percentage ratings in VA's Schedule for Rating 
Disabilities represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2009).  As 
there is no objective evidence of any additional functional 
loss of use due to pain or on flare-ups to the extent 
necessary for the next higher rating based on limitation of 
motion, the Board finds that 38 C.F.R. §§ 4.40, 4.45, and 
4.59 do not provide a basis for a higher rating.  

While the Veteran is competent to offer evidence as to the 
visible symptoms or manifestations of a disease or 
disability, his belief as to its current severity under 
pertinent rating criteria or the nature of the service-
connected pathology is not probative evidence.  Only someone 
qualified by knowledge, training, expertise, skill, or 
education, which the veteran is not shown by the record to 
possess, may provide evidence requiring medical knowledge.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

Applying all of the appropriate diagnostic codes to the facts 
of this case, the objective assessment of the Veteran's 
present impairment of the right and left knee disabilities 
does not suggest that he has sufficient symptoms so as to 
warrant an evaluation in excess of 10 percent for either knee 
at any time during the pendency of this appeal.  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

Finally, the Court has acknowledged that the Board cannot 
assign an extraschedular rating in the first instance, but 
found that the Board must specifically adjudicate whether to 
refer a case for such an evaluation when the issue is either 
raised by the claimant or is reasonably raised by the 
evidence of record.  See Barringer v. Peake, 22 Vet. App. 242 
(2008).  

In this case, the Veteran's claim was referred to the 
Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
In December 2009, the Director concluded that an evaluation 
in excess of 40 percent for the Veteran's low back 
disability, and in excess of 10 percent for the right and 
left knee disabilities, was not warranted on an 
extraschedular basis.  However, the Director found that the 
Veteran was entitled to an extraschedular total rating for 
compensation purposes based on individual unemployability 
(TDIU) due to his low back and bilateral knee disabilities, 
alone.  The Board sees no basis for disturbing these 
findings.  





ORDER

An increased evaluation for degenerative joint and 
degenerative disc disease of the lumbosacral spine is denied.  

An increased evaluation for degenerative joint disease of the 
right knee is denied.  

An increased evaluation for degenerative joint disease of the 
left knee is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


